Carter, J.,
dissenting.
The question in this case is whether a fireman, totally and permanently disabled while in the employ of the city of Lincoln, can recover both compensation and a fireman’s pension under the circumstances detailed in the majority opinion. An award of compensation has already been made. Is the defendant also entitled to a pension?
It is provided in the workmen’s compensation law of this state, section 48-111, Comp. St. 1929, that an election, to come under the act “shall be a surrender by the parties, thereto of their rights to any other method, form or amount, of compensation or determination thereof.”
A fireman’s pension is a form of compensation, within the meaning of the workmen’s compensation act herein-before quoted. The majority opinion states that this is not the case because it is not used as a part of' the basis for calculating a compensation award under sections 48-121 and 48-122, Comp. St. 1929, as amended. The writer of the opinion overlooks the fact that an award of compensation is based on the wages being earned at the time of the accident, and that the term “wages” is specifically defined and limited in meaning by the terms of the act itself, while the term “compensation,” used in section 48-111,. Comp. St. 1929, is used in its ordinary sense, unrestricted by statutory definition. As a matter of fact, the statute by using the words “any other method, form or amount of compensation or determination thereof” indicates that the word was used in its broadest sense. A fireman’s pension is not the result of any contribution by the employee from wages or otherwise. It is either compensation or a gratuity. If it is a gratuity, the act providing for its payment is. violative of constitutional provisions; if it is compensation, *622it is barred by the express provisions of the compensation law.
In State v. Love, 89 Neb. 149, 131 N. W. 196, this court, in discussing firemen’s pensions, said: “In applying these limitations to the instant case, it may be conceded that the pension forms an inducement to the individual to enter and remain in the service of the fire department, and that the pension in a sense is part of the compensation paid for those services. 2 Goodnow, Comparative Administrative Law, p. 74; Gray, Limitations of Taxing Power and Public Indebtedness, sec. 336. In this aspect of the case, if no part of the service was rendered subsequent to the enactment of the law, the compensation would be a gratuity forbidden by the fundamental law of the state. Mead v. Inhabitants of Acton, 139 Mass. 341.”
In Cobbs v. Home Ins. Co., 18 Ala. App. 206, 91 So. 627, the court said: “The legislature, looking to the fixture, and not retrospectively, may provide a system whereby municipalities can increase the efficiency of their fire departments by providing pensions for the firemen or their dependents, not as a gratuity, but as a part of the stipulated consideration for which they contracted and served.”
Also, in State v. City of Minneapolis, 174 Minn. 594, 219 N. W. 924, the court said: “A pension or retirement allowance is a gratuity where it is granted for services previously rendered and which, at the time they were rendered, were fully paid for and gave rise to no legal obligation for further compensation. Stevens v. Minneapolis F. D. Relief Ass'n, 124 Minn. 381, 145 N. W. 35, 50 L. R. A. n. s. 1018; O'Dea v. Cook, 176 Cal. 659, 169 Pac. 366. It is not a gratuity when the services are rendered while the pension or retirement relief statute is in force, so that the statute becomes a part of the contract of employment and contemplates such pension or allowance as part of the compensation for the services rendered. * * * In Douglas v. Pension Board, 75 Gal. App. 335, 242 Pac. 756, it is stated that retirement pensions to employees are increased compensation, and this proposition has particular force as to *623employees who perform such services subsequent to the passage of the law granting pensions.”
The only logical conclusion that can be drawn is that a fireman’s pension is a form of compensation within the meaning of the compensation act. Clearly, the legislature never intended that an injured fireman should receive anything other than compensation payments if he elected to come under that act. This court should give effect to the plain language of the compensation law and deny the recovery of a fireman’s pension in addition to the compensation award already recovered. For the reasons herein set forth, I feel obliged to voice my dissent to the decision of the majority in this case.